NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAY 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SAM SABER,                                        No.    14-56000

              Plaintiff - Appellant,               D.C. No. 8:13-cv-00812-DOC-
                                                   JCG
    v.

 J.P. MORGAN CHASE BANK, N.A.,                     MEMORANDUM*

               Defendant - Appellee.

                      Appeal from the United States District Court
                         for the Central District of California
                       David O. Carter, District Judge, Presiding

                          Argued and Submitted May 6, 2016
                                Pasadena, California

Before: M. SMITH and NGUYEN, Circuit Judges and GORDON,** District Judge.

         Sam Saber appeals the district court’s dismissal of two causes of action in

his second amended complaint against J.P. Morgan Chase Bank, N.A. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Andrew P. Gordon, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
      1. The district court did not abuse its discretion in dismissing Saber’s claim

under California Civil Code § 2923.6 with prejudice. The court had previously

dismissed this same claim with leave to amend and specifically explained that

Saber must adequately allege a material change in his financial circumstances in

connection with his January 15, 2013 loan modification application. As Saber

concedes, both below and on appeal, he failed to do so. Denying further

amendment is not abuse of discretion where a party has “essentially re-pled the

same facts and legal theories.” Loos v. Immersion Corp., 762 F.3d 880, 890-91

(9th Cir. 2014) (quotation and citation omitted); see also Griggs v. Pace Am. Grp.,

Inc., 170 F.3d 877, 879 (9th Cir. 1999) (“The trial court’s discretion . . . is

particularly broad where, as here, a plaintiff previously has been granted leave to

amend.”).

      2. Reviewing de novo, see Leadsinger, Inc. v. BMG Music Publ’g, 512
F.3d 522, 526 (9th Cir. 2008), the district court also did not err in dismissing

Saber’s claim under California Civil Code § 2923.7. Saber has not plausibly

alleged that he was not given a single point of contact because he alleges in

relation to his § 2923.6 claim that he was in contact with J.P. Morgan regarding a

loan modification and that J.P. Morgan responded to that inquiry. Further, in light

                                           2
of these allegations, the district court did not err in requiring Saber to provide more

detailed factual allegations to support other statutory violations. Nor did it err in

then dismissing when Saber failed to do so.

      AFFIRMED.




                                           3